lN THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

HENRY PRATT, : Civil No. 3:17-cv-1020
Petitioner (Judge Mariani)
v.
CLA|RE DOLL, WARDEN,
Respondent
MEMORANDUM
Petitioner Henry Pratt (“Petitioner"), a detainee of the United States immigration and
Customs Enforcement (“iCE"), filed a petition for writ of habeas corpus pursuant to 28
U.S.C. §2241. (Doc. 1). Petitioner challenged his mandatory detention by lCE pursuant to
§ 236(0) of the immigration and Nationality Act (“|NA") pending the outcome of removal
proceedings. (ld.). For relief, Petitioner requested a bond hearing. (ld. at p. 8). On April
26, 2018, the Court granted the habeas petition in part and ordered that Petitioner be
afforded an individualized bond hearing before an immigration judge. (Docs. 12, 13).
Present|y pending before the Court is Petitioner’s motion (Doc. 22) to enforce this
Court’s April 26, 2018 Order directing that an immigration judge conduct an individualized
bond hearing. On May 23, 2018, an immigration judge held a bond hearing and determined
that Petitioner’s continued detention was warranted because he is a danger to the
community and a significant flight risk. (Doc. 20). ln his motion to enforce, Petitioner

argues that he was not afforded an impartial individualized bond hearing, the immigration

 

 

judge failed to hold the government to the burden of proof, and the immigration judge
denied Petitioner due process. (Doc. 22). Respondent argues that Petitioner failed to
exhaust his administrative remedies by failing to appeal to the Board of immigration Appeals
(“BIA"), and Petitioner is not entitled to further habeas corpus relief because the conduct of
his bond hearing did not violate his due process rights. (Doc. 24). For the reasons set forth
below, the Court will deny Petitioner’s motion to enforce.

A|so pending before the Court is Respondent’s motion (Doc. 18) for reconsideration
and to stay the Court’s Order of April 26, 2018. in the motion for reconsideration,
Respondent argued that the Court should alter and vacate its April 26, 2018 Order because
the United States Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830
(2018), abrogated the Third Circuit decisions in Diop v. /CE/Home/and Sec., 656 F.3d 221
(3d Cir. 2011) and Chavez-Alvarez v. Warden York County Prison, 783 F.3d 469, 478 (3d
Cir. 2015). (Doc. 19). in light of the immigration Court’s compliance with the underlying
Order to afford Petitioner an individualized bond hearing, the motion for reconsideration and
to stay will be dismissed as moot.

Respondent has also filed a motion (Doc. 25) for vacatur of the Court’s April 26,
2018 Order. Respondent argues that this Court’s decision, which is now rendered
unreviewable because the bond hearing was conducted, can be the source of legal

consequences in other cases in this area of law. Thus, Respondent requests that the Court

 

vacate its April 26, 2018 Order to prevent any resulting legal consequences of the
unreviewable order due to mootness. The Court will grant Respondent’s motion for vacatur.
i. Background

Petitioner, a native and citizen of Liberia, entered the United States on August 25,
1997, as a non-immigrant visitor. (Doc. 5-1, p 8, Record of Deportable/ inadmissible Alien).
0n June 16, 2009, his status was adjusted to lawful permanent resident. (Doc. 5-1, p. 5,
Notice to Appear).

On November 20, 2015, Petitioner was convicted of forgery and access device fraud.
(Doc. 5-1, p. 5, Notice to Appear; Doc. 5-1, pp. 7-11, Record of Deportabie/ inadmissible
Alien).

On May 11, 2016, the United States Citizenship and immigration Services’ (“USC|S”)
Fraud Detection and National Security unit denied Petitioner’s application for naturalization.
(Doc. 5-1, pp. 3-4, Record of Deportable/ inadmissible Alien). The USC|S then referred
Petitioner’s case to the Philadelphia iCE thce of Enforcement and Removai Operations.
(ld.).

On February 13, 2017, immigration officials issued a Warrant for Arrest of Alien for
Petitioner and served a Notice to Appear charging him as removable from the United States
pursuant to section 237(a)(2)(A)(ii) of the lNA for his convictions of two crimes involving

moral turpitude not arising out of a single scheme of criminal misconduct. (Doc. 5-1, pp. 3-

5, Notice to Appear; Doc. 5-1, p. 11, Record of Deportable/ inadmissible Alien; Doc. 5-1, p.
13, Warrant for Arrest of Alien). On February 13, 2017, Petitioner was taken into iCE
custody. (Doc. 5-1, p. 13, Warrant for Arrest of Alien; Doc. 5-1, p. 17, Notice of Custody
Determination). A deportation officer determined that Petitioner would be detained by the
Department of Homeland Security pending a final administrative decision in his case. (Doc.
5-1, p. 17, Notice of Custody Determination). Petitioner requested review of his custody
determination by an immigration Judge. (ld.).

On February 28, 2017, an immigration Judge denied Petitioner’s request for a
change in custody status, noting that he is subject to mandatory detention pursuant to §
236(c) of the lNA, 8 U.S.C. § 1226(c), based on his convictions of two crimes involving
moral turpitude. (Doc. 5-1, pp. 18-19, Decision and Order; Doc. 5-1, pp. 20-21, Order of the
immigration Judge with Respect to Custody). On June 13, 2017, the Board of immigration
Appeals affirmed the immigration Judge’s February 28, 2017 decision. (Doc. 5-1, pp. 22-
25, BlA Decision).

On June 13, 2017, Petitioner filed a petition for writ of habeas corpus in this Couit.
(Doc. 1).

On April 26, 2018, this Court granted the habeas petition in part and ordered that an
immigration judge conduct a bond hearing. (Docs. 12, 13). On May 23, 2018, an

immigration judge held a bond hearing, denied bond, and found that Petitioner’s continued

detention was warranted because he is a danger to the community and a significant flight
risk. (Docs. 20, 23).

On May 24, 2018, Respondent Hled a motion for reconsideration requesting that the
Court stay and vacate its April 26, 2018 decision based on the Supreme Court’s recent
decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018). (Doc. 18).

On Juiy 18, 2018, Petitioner filed a motion to enforce this Court’s April 26, 2018
Order. (Doc. 22).

On August 1, 2018, Respondent filed a motion for vacatur of the Court’s April 26,
2018 decision, (Doc. 25).

On August 3, 2018, the United States Court of Appeals granted Petitioner’s motion
for a stay of removal pending the adjudication of his petition for review. (Doc. 31-1).

The immigration court subsequently decided, sua sponte, to afford Petitioner another
bond hearing. (See Doc. 31-2). On November16, 2018, Petitioner appeared at the bond
hearing and an immigration judge again denied bond. (Doc. 31-2). The immigration judge
determined that Petitioner is a danger to the community and a flight risk. (ld.).

ii. Discussion

in his instant motion, Petitioner requests that this Court conduct its own bond

hearing. (Doc. 22). iri support, Petitioner argues that the immigration judge failed to comply

with this Court’s April 26, 2018 Order by not conducting an individualized bond hearing,

failing to hold the government to the burden of proof, and denying Petitioner due process.
(ld.). Respondent counters that Petitioner must first exhaust his administrative remedies by
Hiing an appeal with the BlA, and that Petitioner is not entitled to further habeas relief. (Doc.
24).

The Middle District of Pennsylvania has previously confronted the narrow issue
presented by Petitioner’s motion to enforce. in Quinteros v. Sabol, No. 4:15-cv-02098,
2016 WL 6525295 (M.D. Pa. Nov. 3, 2016), the court stated as foilows:

When a federal district court orders an immigration judge to conduct an
individualized bond hearing as requested in a habeas petition, is it improper
for the district court to retain jurisdiction for the purpose of conducting its own
determination on the merits, prior to the petitioner exhausting his
administrat[ive] remedies and the agency’s decision becoming tinal? As a
matter of both federalist principles and common-sense practicality, l consider
it axiomatic that a federal court should not retain jurisdiction post-referral, but
to the extent that it must, such review is necessarily limited to ensuring that
the petitioner received the hearing he was owed in the first place.
Accordingly, prior to satisfactory showings of exhaustion and finality, the
district court should not revisit the merits of the immigration judge's
determination To do so would be premature and would otherwise disregard
established constitutional bounds.

Quinteros, 2016 WL 6525295, at *1. The Court went on to provide that “an immigration
judge’s conducting an individualized bond determination . . . necessarily moot[s] an
underlying habeas petition that solely requests such a hearing be held.” ld.; see Carmi/ v.
Green, 2015 WL 7253968, at *3 (D.N.J. Nov. 16, 2015) (“Petitioner has already received the

sole relief available to him under Diop [v. /CE/Homeland Sec., 656 F.3d 221, 233 (3d Cir.

2011)] and Chavez-Alvarez [v. Warden York Cnty. Prison, 783 F.3d 469, 475 (3d Cir.
2015)], a bond hearing, and as such his Petition would be moot and would warrant
dismissal for that reason instead.”).

in Pierre v. Sabol, No. 1:11-cv-2184, 2012 WL 291794 (M.D. Pa. July 17, 2012), the
court addressed a petitioner’s motion to reopen his § 2241 action after it was closed upon
referral to an immigration judge to conduct a bond hearing. Petitioner requested that the
immigration judge reconsider his bail amount, or release him from detention. Id. at *1. The
court denied petitioner’s requests. ld. First, the court noted that the petitioner received the
relief he requested, a hearing before an immigration judge, citing Leonardo v. Crawford, 646
F.3d 1157, 1161 (9th Cir. 2011), for the proposition that a “district court has authority to
determine if there has been compliance with its earlier habeas order but acted properly in
refusing to review the [immigration judge’s] refusal to grant bond when the government
complied with the habeas order by holding a hearing.” ld.

Second, the court found that petitioner failed to exhaust his administrative remedies.
The court stated that it could not consider petitioner’s request for relief until he had
exhausted his administrative remedies by appealing the bond decision to the BlA. ld.; see
Leonard, 646 F.3d at 1160-61 (holding that petitioner failed to exhaust administrative
remedies when he did not appeal the immigration judge's bond determination to the BlA

before seeking habeas relief in district court); Chajchic v. Row/ey, No. 1:17-cv-00457, 2017

WL 4401895, *3 (M.D. Pa. July 25, 2017), adopted by, Chajchic v. Row/ey, No. 1:17-cv-457,
2017 WL 4387062 (M.D. Pa. Oct. 3, 2017) (providing that “aliens who receive a bond
hearing before the immigration judge" are required to “exhaust their administrative remedies
and raise any issues with the BlA prior to seeking federal habeas corpus relief”).

The rule favoring exhaustion of administrative remedies as a prerequisite to the
consideration of habeas corpus petitions acknowledges the deference which should be
afforded to agency decisions, and fosters important institutional goa|s, including: “(1)
allowing the appropriate agency to develop a factual record and apply its expertise[, which]
facilitates judicial review; (2) permitting agencies to grant the relief requested[, which]
conserves judicial resources; and (3) providing agencies the opportunity to correct their own
errors[, which] fosters administrative autonomy.” Moscato v. Fed. Bureau of Prisons, 98
F.3d 757, 761-62 (3d Cir. 1996).

in the present matter, Petitioner has failed to exhaust his administrative remedies
through an appeal of his bond decision to the BlA. Despite Petitioner’s failure to exhaust,
the Court nonetheless finds that there was compliance with its earlier Order, in that
Petitioner received two independent and adequate bond hearings before two separate
immigration judges. See Quinteros, 2016 WL 6525295, at *1; Leonard, 646 F.3d at 1161.

When reviewing a bond determination by an immigration judge following an order

referring a case for individualized bond consideration this Court’s review is limited to three

 

essential considerations: (1) whether the decision of the immigration judge paid full fidelity
to the law of the case; (2) whether there has been no plain legal error by the immigration
judge in identifying and applying the controlling legal precepts; and (3) whether the exercise
of discretion in denying bond was so arbitrary that it would offend fundamental tenets of due
process. Chajchic, 2017 WL 4401895, at *4-5.

As to the first consideration the Court is satisfied that the bond hearings were in
compliance with its April 26, 2018 Order, and in accordance with the law of the case. in
rendering their decisions, the immigration judges considered the representations of the
Government and Petitioner. (Docs. 20; 31-2). Both immigration judges denied Petitioner
bond because he is a danger to the community and he poses a significant flight risk. (ld.).
On December 4, 2018, the immigration judge found as follows:

The Court finds that Appiicant is a danger to the community due to his
expansive criminal history and numerous convictions. He has been arrested
at least thirteen times since 2000. See generally Guerrero Bond Ex. 2, Tab
A. When questioned on this point, Appiicant testified that he lived in a “bad
area at that time" and was “targeted” for some of these arrests because he
ran a small business. The Court Hnds this explanation unpersuasive The
Court also notes that the arrests occurred in three different states: New York,
Georgia and Pennsylvania Guerrero Bond Ex. 2, Tab A. Moreover, the
Court finds that Appiicant’s five recent fraud related convictions, which
occurred in 2011, 2014 and 2015, are evidence of Appiicant’s ongoing pattern
of criminal behavior. Even though Appiicant provided evidence that two of
these convictions are pending appeal and that he has submitted Post
Collateral Relief Act motions, he has not provided any evidence to convince
this Court that his pattern of ongoing criminal behavior, spanning almost
twenty years, will not continue. As such, the Court finds that the DHS has
met its burden to prove by clear and convincing evidence that Appiicant is a

9

danger to the community.

in addition, the Court finds that Appiicant is a flight risk. Appiicant is under a
final order of removal. Guerrero Bond Ex. 2, Tab B; see also Guerrero Bond
Ex. 2, Tab C. He had the opportunity to present his claim for relief during a
full individual merits hearing, and was denied relief on September 14, 2017,
/d. Moreover, the Court notes that Appiicant’s credibility was questioned
during his merits hearing. Guerrero Bond Ex. 2, Tab B, p. 3. Because
Appiicant’s pending appeal before the Third Circuit Court of Appeals is the
only form of relief he has available, the Court finds that his relief is extremely
limited Further, the Court notes that Appiicant is not likely to appear for
future proceedings that may entail effectuating his removal to l.iberia-a
country to which Appiicant has claimed fear of returning. Therefore, the Court
finds that the DHS has met its burden to prove by clear and convincing
evidence that Appiicant is a flight risk.

After considering the parties’ arguments and evidence, the Court finds that
the DHS has met its burden by clear and convincing evidence that Appiicant
is a danger to the community and a flight risk. As such, the Court finds that
Appiicant is properly detained and declines to set bond in his case. See
Matter of Fatahi, 26 l&N Dec. 791 (BlA 2016); Matter of Urena, 25 l&N Dec.
140 (BlA 2009); see also Matter of Guerra, 24 l&N Dec. 37 (BlA 2006).

(Doc. 31-2, pp. 6-7). While Petitioner “may be dissatisfied with this individualized

assessment, it cannot be said that the immigration Judge did not follow the law of the case,

as prescribed by this court and conduct an individualized bond hearing.” Chajchic, 2017 WL

4401895, at *4.

in considering the second factor, this Court finds no plain legal error by the

immigration judges in identifying and applying the controlling law. As noted above, the

immigration judges correctly noted that the burden of proof and persuasion rested on the

Government and it had to carry that burden of proof by clear and convincing evidence.

10

(Docs. 20; 31-2). The immigration judges found that the Government met its burden of
proof, by clear and convincing evidence, that Petitioner was a flight risk. (ld.). Because the
immigration judges properly articulated the legal standard, the Court finds no legal error in
this case.

Finally, in considering the third factor, the Court does not find that the immigration
judges’ exercise of discretion in denying bond was so arbitrary that it would offend
fundamental tenets of due process. When reviewing a discretionary denial of bond, the
degree of arbitrariness necessary to state a constitutional claim is striking and the petitioner
“bears the burden of showing that there is no rational basis in the record for the denial of
bail." Maitin v. Diguglielmo, 664 F. Supp. 2d 612, 621 (W.D. Pa. 2008) (quoting Finetti v.
Harris, 609 F.2d 594, 601 (2d Cir. 1979)). lndeed, “federal courts do not sit as appellate
courts to review the use or abuse of discretion of [other] courts in the granting or denying of
bail,” but rather, the “burden is on [the] petitioner to show that the record is devoid of a
rational basis for the denial." Gorton v. Marsteller, 545 F. Supp. 994, 997-98 (D. Kan. 1982)
(internal citations omitted); Colavita v. Pennsylvania, 2009 WL 616649, at *4 (E.D. Pa. Mar.
6, 2009) (“To sustain a federal claim, a petitioner must demonstrate the denial of bail was
arbitrary or without any rational basis."). The Court finds that the immigration judges’
discretionary decisions to deny bond to Petitioner were rationai. Accordingly, because the

immigration judges’ conclusions were rational and not arbitrary or without rational basis, the

11

Court will deny Petitioner’s motion to enforce.
iii. Conclusion
Based on the foregoing, the Court will deny Petitioner’s motion to enforce this

Court’s Order of April 26, 2018. A separate Order shall issue.

 

Date: February 10 ,2019

 

P€obert D. Mariani
United States District Judge

12

